Citation Nr: 0738265	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  06-31 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Poplar 
Bluff, Missouri


THE ISSUE

Entitlement to payment or reimbursement of expenses incurred 
as a result of private medical treatment rendered from 
October 31, 2003, through November 4, 2003.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1944 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse action by the Department of 
Veterans Affairs (VA) Medical Center in Popular Bluff, 
Missouri.  

The issue on appeal was originally before the Board in April 
2007 when it was remanded to provide the appellant with a 
hearing.  In September 2007, the appellant testified before 
the undersigned at his local regional office.  

The appeal is REMANDED to the RO via the VA Medical Center in 
Poplar Bluff, Missouri.  VA will notify the appellant if 
further action is required on his part.  


REMAND

In October 2003, the veteran sought emergency medical 
treatment due to chest pains he was experiencing.  He was 
taken by ambulance to Ripley County Memorial Hospital (RCMH) 
for initial treatment.  The same day, he was transferred by 
helicopter to Barnes Jewish Hospital (BJH) where he remained 
for several days.  He is seeking payment/reimbursement for 
costs associated with his helicopter transportation and 
hospitalization and treatment at BJH.  

A veteran may obtain reimbursement for such unauthorized 
expenses under either 38 U.S.C.A. § 1725 or 38 U.S.C.A. 
§ 1728.

The criteria set forth in 38 U.S.C.A. § 1725 provide general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-VA facility for those 
veterans who are active VA health-care participants (enrolled 
in the annual patient enrollment system and recipients of VA 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment, and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725; 38 C.F.R. § 17.1002. 

"Emergency treatment" under the statute is defined as medical 
care or services furnished when (A) VA or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable; (B) when such care 
or services are rendered in a medical emergency of such 
nature that a prudent layperson reasonably expects that delay 
in seeking immediate medical attention would be hazardous to 
life or health; and (C) only until such time as the veteran 
can be transferred safely to a VA or other Federal facility.  
38 U.S.C.A. § 1725(f)(1).

The implementing regulation, 38 C.F.R. § 17.1002, states that 
emergency services exist where treatment is for a condition 
of such a nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health, and 
indicates that this standard is met if there is an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
lay person who possesses an average knowledge of health and 
medicine would reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part.

As a reference point, an emergency is also defined as "a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (citations omitted).

An example of when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable is when a veteran is brought to a 
hospital in an ambulance and the ambulance personnel 
determines that the nearest available appropriate level of 
care is at a non-VA medical center.  See 38 C.F.R. § 
17.1002(c).

In order to obtain reimbursement for non-VA emergency 
services furnished to a veteran for non-service-connected 
conditions, all of the criteria in § 1725 and its 
implementing regulations must be satisfied.  See 38 C.F.R. §§ 
17.100-17.1008.

The criteria set forth in 38 U.S.C.A. § 1728 provide 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-VA facility under the 
following conditions: 

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health;

(2) such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program..., and (ii) is 
medically determined to have been in need of care or 
treatment...[to enter or continue such course of training]; 
and;

(3) [VA] or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.

See also 38 C.F.R. § 17.120.

The United States Court of Appeals for Veterans Claims (CAVC) 
has observed that conditions (1), (2) and (3) under 38 
U.S.C.A. § 1728 must be met before reimbursement could be 
authorized.  Malone v. Gober, 10 Vet. App. 539, 542, citing 
Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 
6 Vet. App. 66 (1993).  

Additionally, regulations provide that a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53.  See also 
Cotton, 7 Vet. App. at 327 (noting that factors (1) and (3), 
above, are interrelated as the urgency for treatment bears 
directly on whether a VA or federal facility was feasibly 
available).  No reimbursement or payment of services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to available 
Government facilities.  38 C.F.R. § 17.130.

It appears that the veteran might qualify for reimbursement 
under either 38 U.S.C.A. § 1725 or § 1728.  The Medical 
Center, however, only adjudicated the veteran's claim under 
38 U.S.C.A. § 1725.  The Board finds that the claim must also 
be adjudicated under the provisions of 38 U.S.C.A. § 1728.

The RO denied the veteran's claim under 38 U.S.C.A. § 1725 by 
finding that the veteran's medical condition had stabilized 
when he was in the emergency room at RCMH and that the 
veteran could have been safely transferred to a VA Medical 
Center for treatment.  The fact that the veteran was stable 
at that time is only one factor to consider in determining 
the outcome of this claim under 38 U.S.C.A. § 1725.  The 
outcome also depends on whether VA facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  

The clinical records from the RCMH emergency room treatment 
include references to the veteran's vital signs being stable.  
However, the documentation associated with the veteran's 
helicopter transfer from RCMH to BJH, which is signed by a 
physician, indicates that the veteran's condition was "TIME 
CRITICAL" requiring rapid arrival to minimize 
morbidity/mortality.  The Board finds this evidence can be 
construed as demonstrating that an emergency was still 
occurring and that it was required to get the veteran to the 
nearest facility which could provide the required care as 
soon as possible.  There is no evidence in the claims file 
documenting how far the nearest appropriate VA facility was 
with regard to where BJH was nor evidence indicating that a 
VA facility was actually available at the time of the 
emergency which could have effectively treated the veteran. 

Additionally, the Board finds that the claims file lacks the 
information necessary to determine whether, or at what date, 
a suitable VA facility was feasibly available for the veteran 
to be transferred to after stabilization.  Specifically, the 
Board notes that there is no evidence of record from the 
nearest VA facility regarding available bed  space from 
October 31, 2003 to November 4, 2003.  Thus, additional 
development  is indicated.  Moreover, there are no competent 
medical opinions of record elicited by a VA Staff Physician, 
that address whether the veteran could have been safely  
transferred to a VA or other Federal facility from RCMH 
initially or from BJH at anytime thereafter.  38 U.S.C.A. § 
1725; 38 C.F.R. § 17.1002.

Accordingly, the case is REMANDED for the following action:

1.  Take necessary steps to document 
whether or not a VA facility suitable for 
treating the veteran's condition was 
feasibly available at any point from 
October 31, 2003 to November 4, 2003.  In 
so doing, contact appropriate individuals 
at the VA facility to obtain any records 
(administrative records, contact reports, 
etc.) pertaining to any attempt to 
transfer the veteran to a VA facility 
from RCMH or BJH in October or November 
of 2003.  Any records reflecting the 
availability of beds at the VA facility 
during this period should also be 
obtained.  The distance to the pertinent 
VA facility from RCMH should be 
documented as well as the distance from 
RCMH to BJH should be documented.  

2.  The veteran's medical expense files, 
must be referred to the appropriate VA 
physician for the production of medical 
opinions responding to the following 
questions:

(a) As to the veteran's period of 
treatment from October 31, 2003, to 
November 4, 2003, was it rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health?  

(b) Did the veteran's condition stabilize 
(and if so at what time) between October 
31, 2003 and November 4, 2003, to the 
extent that he could be transferred to a 
VA facility?  

(c) Was a VA facility feasibly available, 
with sufficient bed space, for receipt 
and appropriate treatment of the veteran, 
if and when he became stable for 
transfer?

This report must include a discussion of 
the clinical evidence on file, including 
the medical records of the veteran's 
treatment at RCMH and BJH.  The rationale 
for any opinions expressed must be set 
forth.

3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  The claim should also be 
adjudicated under the provisions of 
38 U.S.C.A. § 1728.  If the benefit 
sought remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

